Citation Nr: 1330868	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to an increased rating for wound of the left eye with embedded foreign body, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to November 1971.  He received the Combat Infantryman Badge and Purple Heart Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to an increased rating for the Veteran's service-connected left eye disability; and from a July 2008, decision in which the RO denied service connection a for right eye disability. 

In March 2013, the Board denied service connection for the right eye disability and remanded the increased rating claim.  The claims had previously been remanded in March 2011.

In addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2013, a VA examiner provided an addendum opinion in which the examiner noted that the Veteran was seen for a complete eye examination on February 27, 2013 at the Beckley VA Medical Center.  A copy of this examination was not associated with the Veteran's claims file, nor is it contained in the Veteran virtual file, or referred to in the most recent supplemental statement of the case.  VA has an obligation to obtain this record.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of the eye examination reportedly conducted on February 27, 2013 at the Beckley VA Medical Center.  Updated VA treatment records should also be obtained.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  The return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



